Title: To George Washington from Thomas Bryan Martin, 13 May 1778
From: Martin, Thomas Bryan
To: Washington, George


                    
                        Sir
                        May the 13th 1778
                    
                    At a Season when Affairs of the greatest importance claim your Attention, I am at a loss to find an excuse for troubling you with the inclosd Letter, Affection for my connexions induces me to Attempt to remove the Uneasiness our Silence Occasions, His Lordship Offers his Compliments and joins me in desiring you will endeavour to give the  inclosed a Conveyance I am Sir Your Excellencys most Obt humble Servt
                    
                        T.B. Martin
                    
                